Motion denied upon condition that the petitioners-respondents consent to the restoration of the title in the proceeding to the form it was prior to the resettled order and on the further condition that the petitioners-respondents consent to the right of Murray Hill Academy of Theatre & Arts, Inc., to assert any and all counterclaims in the arbitration proceeding; in the event the petitioners-respondents fail to so stipulate by 6:00 p.m. on Monday, June 22, 1959, then the motion is granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 27, 1959, with notice of argument for September 8, 1959, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, Tálente and McNally, JJ.